Citation Nr: 1642837	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  16-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The appellant had active military service from December 1956 to February 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for left and right knee disabilities.  With regard to his left knee, he asserts that his knee disability preexisted service and was thereafter aggravated by service.  As to his right knee disability, he asserts that he developed constant knee pain during boot camp which has persisted to the present.  In the alternative, he asserts that he developed a right knee disability secondary to his left knee disability.  

In this regard, the appellant was afforded a VA examination in November 2013 and an addendum opinion in January 2014.  The Board finds these opinions inadequate for adjudication purposes.  As to the 2013 opinion, the VA examiner was incorrectly informed that the appellant's right knee disability preexisted service.  As such, the opinion obtained only addressed preexistence and aggravation.  For clarification purposes, the Board notes that the appellant has not asserted, and the record does not support, that his right knee disability preexisted service.  Therefore, a new opinion addressing direct service connection is required. 

Correspondingly, the Board finds the 2014 addendum opinion inadequate as it lacks sufficient rationales.  The Court Of Appeals for Veteran's Claims (Court) has held that a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Here, the VA examiner provided no rationale for the finding that the appellant had a preexisting left knee disability on entrance into service.  Such a finding requires discussion as there is evidence of a diagnosed left knee disability prior to service in March 1955, but no disability was noted on actual enlistment in October 1955 or in subsequent examinations.  See Reports of Medical Examinations.  Furthermore, the examiner failed to rationalize the finding that the appellant's currently diagnosed degenerative arthritis was due to his age and weight rather than service.  In sum, prior to the proper adjudication of these claims addendum opinions are required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file and this remand, to the November 2013 VA examiner.  If this examiner is not available, forward the claims file to a similarly qualified examiner.  Have the examiner review the claims file and then provide an addendum opinion. Any additional testing or examination deemed necessary is left to the discretion of the examiner.  The examiner should address the following:

a. For all disabilities of the left knee that have existed during the pendency of the appeal, determine whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) that the appellant's claimed left knee disabilities existed upon entrance to active duty service.  Specify the evidence if it exists. 

NOTE: On his first attempt to enter military service in March 1955, the appellant was diagnosed with a left stretched medial collateral ligament (MCL).  He was denied enlistment into service at that time.  Thereafter, on enlistment examination in October 1955, he was negative for a knee disability and found fit for duty.  Subsequent examinations in December 1956 and February 1957 are also negative for knee disabilities.   Any finding that the appellant had a preexisting disability on entrance into service must be rationalized against these examination reports.   

b. If the examiner determines that such evidence of a preexisting left knee disability exists, s/he must state whether there is clear and unmistakable evidence that the appellant's preexisting left knee disability(ies) were not aggravated beyond the natural progression of the conditions.  The examiner must address the following:

i. The appellant's March 1955 Report of Medical History wherein he reported that his "knee falls out of place...[w]hen this occurs there is pain upon walking for several days."

ii. The appellant's December 1956 Report of Medical History wherein he reported suffering from cramps in his legs, a bone or joint deformity and a trick or locked knee.  The examining physician noted the following: "all associated with history of a knee injury 2 years ago.  No fracture or dislocation.  Knee becomes painful with a lot of walking.  Not swollen [and] does not lock."

iii. The appellant's reports of in-service increased pain, limited motion and limping following marching during boot camp.  See Board hearing testimony.

c. If there is insufficient evidence showing that a left knee disorder preexisted service (i.e., a lack of clear and unmistakable evidence), the examiner must determine whether it is as likely as not (a 50 percent probability or greater) that the appellant currently has a left knee disability(ies) that had its onset in service or is otherwise etiologically related to his active service.  Special attention is directed to the appellant's diagnosed left knee degenerative arthritis in October 2008.  See Morgan Hospital & Medical Center.  

i. The examiner must address whether the appellant's current left knee degenerative arthritis resulted from his stretched MCL.  

ii. The examiner should also discuss the appellant's reports of a continuity of symptomology since service separation.

d. The examiner must also determine whether it is as likely as not (a 50 percent probability or greater) that the appellant currently has a right knee disability(ies) that had its onset in service or is otherwise etiologically related to his active service, to include as due to his left knee disability.  In doing so, the examiner must discuss the appellant's testimony of right knee pain in-service and since service.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2. After completion of the foregoing, readjudicate the claim on appeal.  If any of the benefits sought remain denied, the appellant and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other arguments in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




